Citation Nr: 1814354	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-26 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as due to radiation exposure and herbicide exposure.  

2.  Entitlement to service connection for a back disability.  

3. Entitlement to service connection for a right hip disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 until August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.  

The Veteran has not been afforded a VA examination for his basal cell carcinoma claim.  The Veteran has asserted that this disability is due to service, asserting in part that the disability is due to radiation and/or herbicide exposure.  Considering the contentions on appeal, the Board finds that a VA examination is necessary to assist him with his claim.  See 38 C.F.R. §§ 3.159 (c)(4), 3.309, 3.311, McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, herbicide exposure has previously been conceded by the RO (see the grant of service connection for diabetes mellitus).  Regarding radiation exposure, the Board notes that the Veteran asserts that he had exposure in 1965 at Johnston Island.  After prior development, however, the Navy determined that the Veteran did not have ionizing radiation exposure.

Although the Veteran underwent VA examinations to determine the etiologies of his back and right hip disabilities, the Board finds that the examinations are inadequate, and additional VA examinations are warranted. 

The Veteran was afforded a VA examination in March 2014 to determine the etiology of his back disability.  The examiner noted that the Veteran had one incident noted in service.  In the May 2014 addendum, the examiner mentioned a second in-service incident.  However, during his hearing, the Veteran testified that he had three incidents during service, and that he has had back pain since service.  The examiner did not consider the third in-service incident.

The Veteran was afforded a VA examination in July 2014 to determine the etiology of his right hip disability.  The requested opinion noted that the Veteran had a motorcycle accident in service.  However, the Veteran stated that he did not have a motorcycle accident.  See July 2014 statement.  As such, the examiner's opinion was based on inaccurate records. 

For the foregoing reasons, the Board finds that the VA examinations of record are inadequate and new VA examinations are warranted.  

As well, the Veteran's service treatment records included pages for different Veterans, so the AOJ should ensure these records are complete.  The Veteran testified that he was on Johnson Island for a few days in 1965 without protective gear, therefore, attempts should be made to obtain complete military records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a search for any service treatment records and military records not already associated with the claims file.  If it is determined that there are unavailable records, the reasons for unavailability should be noted in the record, and the Veteran should be provided the opportunity to provide copies of any missing records.

2.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the basal cell carcinoma, back disability, and right hip disability on appeal.

3.  After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's basal cell carcinoma.  The examiner should review the record, to include this Remand. Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's basal cell carcinoma is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms.

The examiner should note the Veteran's contentions regarding radiation exposure (but note the discussion above regarding the service department findings) and also acknowledge that it is presumed that the Veteran was exposed to herbicides.

Detailed reasons for all opinions should be provided.

4.  After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's back disability.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's back disability is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms and three in-service incidents.

Detailed reasons for all opinions should be provided.

5.  After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's right hip disability.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right hip disability is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms.

Detailed reasons for all opinions should be provided.

6.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

7.  After completion of the above and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




